Case 1:19-mc-00145-TSC Document 344-1 Filed 12/04/20 Page 1 of 3




            EXHIBIT A
       Case 1:19-mc-00145-TSC Document 344-1 Filed 12/04/20 Page 2 of 3




                          DECLARATION OF CRAIG W. STEVENS, Ph.D.
I, Craig W. Stevens, Ph.D., do hereby affirm and attest under penalty of perjury:
1.     I am a full-time faculty member in the department of Pharmacology and Physiology at the
College of Osteopathic Medicine, a unit of Oklahoma State University, Center for Health Sciences
campus in Tulsa, Oklahoma. After receiving my Ph.D. in Pharmacology from the Mayo Clinic, in
Rochester, Minnesota, I completed a 2-year postdoctoral fellowship at the University of
Minnesota Medical School in Minneapolis, Minnesota, and secured a position as an Assistant
Professor of Pharmacology with my present employer in 1990. I advanced through the academic
ranks to Associate Professor of Pharmacology in 1993, and Professor of Pharmacology in 2000.
2.       Besides my regular duties of teaching medical students, pursuing research and scholarly
activities, and serving on college committees, I work part-time as a litigation consultant/expert
witness on cases involving pharmacological issues. I have consulted in both civil and criminal
cases, working with both the prosecution or plaintiff and the defendant. With regard to the
pharmacological issues of lethal injection, I have worked as a consultant with the state as well as
with attorneys representing condemned inmates.
3.     I have been retained by counsel for Dustin Higgs. Counsel have asked me to provide the
Court with information regarding the classification and function of lethal injection drugs.
4.     I have reviewed the following case materials in preparing this Affidavit: the Maryland
statute §3-905 “Method of Execution”; Federal Bureau of Prisons “BOP Execution Protocol” 2019
(redacted); “ADDENDUM TO BOP EXECUTION PROTOCOL FEDERAL DEATH SENTENCE
IMPLEMENTATION PROCEDURES,” effective JULY 25, 2019; the Declaration of Joseph F.
Antognini, M.D., M.B.A, and his Supplemental Report; the Expert Declaration of Gail A. Van
Norman, M.D. and her Supplemental Report, and Expert Declaration of Mark A. Edgar, M.D.
5.      Barbiturates are a drug group that derive from barbituric acid. Barbiturates depress the
central nervous system and have been used as sedatives and hypnotic drugs for over a century.
6.      Barbiturates are divided into the following classes: ultra-short-acting, short-acting,
intermediate-acting, and long-acting. The classifications refer to the time of onset and duration
of the drug effects. These classifications are widely accepted in the field of pharmacology.
7.     I am aware of two ultra-short-acting barbiturates: sodium thiopental and methohexital.
Short-acting barbiturates include pentobarbital and secobarbital.         Intermediate-acting
barbiturates include amobarbital and butabarbital.          Long-acting barbiturates include
phenobarbital and mephobarbital.
8.      As indicated above, pentobarbital is not an ultra-short-acting barbiturate and has never
been classified as such. Pentobarbital has an onset of action time of 30 seconds to 1 minute. Its
effects take significant longer to begin than thiopental or methohexital.
       Case 1:19-mc-00145-TSC Document 344-1 Filed 12/04/20 Page 3 of 3




9.       Thiopental, the most frequently used ultra-short-acting barbiturate, was used for surgery
of short duration. The onset of anesthesia is within 10 to 30 seconds, because thiopental is so
lipid soluble that it rapidly enters the brain.
10.    The ultra-short-acting barbiturate, thiopental, is no longer commercially available.
11.    The ultra-short-acting barbiturate, methohexital, is commercially available.
12.     In pharmacology, chemical paralytic agents are synonymous with neuromuscular
blockers. Paralytics by themselves do not lessen a patient’s awareness of pain. Rather, they
inhibit muscle action and thus prevent movement. They are typically used during surgical
procedures in combination with analgesics and general anesthetics. Common chemical paralytic
agents include pancuronium, vecuronium, and rocuronium.
13.    Pentobarbital is not a chemical paralytic and has never been classified as such.
14.    Attached hereto is my curriculum vitae.
I hereby certify that the facts set forth above are true and correct to the best of my personal
knowledge, information, and belief, subject to the penalty of perjury.


_____________________________                        December 2, 2020
                                                    _____________________
Craig W. Stevens, Ph.D.                             Date
